On Rehearing
By the Court,
McCarran, C. J.:
A rehearing of this case was granted on petition of appellant. In our former opinion we held that the offense charged against petitioner was a misdemeanor, and, being such, did not come within the appellate, jurisdiction of this court. It was our judgment then .that the former decision of' this court in the case of Town of Gold Hill v. Brisacher, 14 Nev. 52, was controlling. The petition for rehearing and an argument of counsel on the rehearing sought to distinguish that case from the matter at bar.
We are not in accord with the theory of differentiation. To differentiate would be to set aside the whole theory of the law as laid down by Mr. Chief Justice Beatty in the Brisacher case. It is our judgment that *73the law was there correctly interpreted, and that the rule of that case is controlling in this.
Our former opinion will prevail, and the order therein made is hereby reaffirmed.
It is so ordered.